Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 02/17/2022. Claims 1, 5, 7, 8, 12, 14, 15, 19, and 21-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks pp. 8-9, filed 02/17/2022, with respect to rejection(s) under section 112(a) have been fully considered and are persuasive.  The rejection(s) under section 112(a) of all claims has been withdrawn. 
Applicant’s arguments, see Remarks pp. 9-12, filed 02/17/2022, with respect to the rejection(s) of claim(s) 1, 5, 7, 8, 12, 14, 15, 19 and 21-25 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamiwada.

Claim Interpretation
Based on applicant’s original disclosure, the term “computer readable storage medium” is interpreted to exclude transitory signals per se. Spec ¶ [0098].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the access information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8, 12, 14, 15, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0334490 (“Nakata”), in view of U.S. Pub. No. 2002/0106074 (“Elliott”), in view of U.S. Pub. No. 2016/0308875 (“Judge”), in view of U.S. Pub. No. 2018/0331997 (“Mo”), and further in view of U.S. Pat. No. 7,376,650 (“Ruhlen”). 

Regarding claim 1, Kamiwada teaches a computer implemented method for configuring a gateway in an internet of things (IoT) system, the method comprising: 

storing (Fig. 7A, S624), by the gateway resolver, a copy of the unique gateway identifier and the gateway IP address mapped to the unique gateway identifier in a data repository (“At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]; also Fig. 5C);
receiving (Fig. 8A, S702), by the gateway resolver, a request comprising access information associated with the gateway (“at Step 702, the gateway information management section 304 accepts an access from the remote information processing terminal 400 over the Internet 50, and then receives from the remote terminal 400 the ID and the password of the gateway apparatus 100 as well as the terminal identifier and the terminal ID,” ¶ [0059]); 

accessing, by the gateway resolver and from the data depository, the gateway IP address for to the unique gateway identifier retrieved from the request (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); 
generating, by the gateway resolver, a URL for the gateway based on the gateway IP address (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); and
redirecting, by the gateway resolver, the device to the URL in response to the request to access the gateway (“At Step 726, the gateway information management section 304 transmits the URI for the Web page of the gateway back to the remote terminal 400,” ¶ [0064]).
While Kamiwada does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the search disclosed by Kamiwada. As such, the GW-ID must be parsed from the request.

Kamiwada-Judge fails to teach requesting, by the gateway resolver, a predetermined format for management console URLs genegrated for the gateway; and generating, by the gateway resolver, a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting, by a resolver (Fig. 1, 130), a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating, by the gateway resolver, a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a redirector, as taught by Ruhlen, into Kamiwada-Judge, to improve redirect response times by using pattern matching.

Regarding claim 8, Kamiwada teaches a system comprising: 
a memory device (Fig. 3, 306); and 
a processor coupled to the memory device (Fig. 3, 304), the processor configured to resolve access information for a gateway (Figs. 8A-8B), the processor is configured to perform: 
receiving (Fig. 7A, S602), from IP reporting code of the gateway (Fig. 2, 120), a unique gateway identifier (“The registration IDs are unique character strings used by the authentication server 300 for identifying different gateway apparatuses. For example, the ID may be generated by the gateway apparatus in accordance with the MAC address or the product serial number of the gateway apparatus,” ¶ [0042]) and gateway IP address mapped to the unique gateway identifier responsive to a change in the gateway IP address (“At each time that the global IP address is changed, or alternatively in a regular manner, the gateway apparatus registers or updates its own current global IP address with the server,” ¶ [0005]; “At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]); 
storing (Fig. 7A, S624) a copy of the unique gateway identifier and the gateway IP address mapped to the unique gateway identifier in a data repository (“At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]; also Fig. 5C);
receiving (Fig. 8A, S702) a request comprising access information associated with the gateway (“at Step 702, the gateway information management section 304 
parsing the access information to retrieve the unique gateway identifier (“At Step 704, the gateway information management section 304 searches the gateway management information 306 for a gateway ID as a corresponding entry,” ¶ [0059]);
accessing, from the data depository, the gateway IP address for to the unique gateway identifier retrieved from the request (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); 
generating a URL for the gateway based on the gateway IP address (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); and
redirecting the device to the URL in response to the request to access the gateway (“At Step 726, the gateway information management section 304 transmits the URI for the Web page of the gateway back to the remote terminal 400,” ¶ [0064]).

Kamiwada fails to teach a request to access a management console of an IoT system, the request being sent by an administration device, thereby allowing the administration device to configure one or more settings of the gateway. Judge teaches accessing a management console of an IoT system from an administration device (Judge: “The Web/API server 130 is accessed by an administrator 102 using a device (e.g., 112C) that may on or off the home network 104. The Web/API server 130 provides access to reports and other information, as described below,” ¶ [0035]), thereby allowing the administration device to configure one or more settings of the gateway (Figs. 2-4). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to incorporate administration of an IoT system, as taught by Judge, into Kamiwada, to allow remote administration of the IoT system, thereby facilitating administration the system from anywhere.
Kamiwada-Judge fails to teach requesting  a predetermined format for management console URLs generated for the gateway; and generating, by the gateway resolver, a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting, by a resolver (Fig. 1, 130), a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating, by the gateway resolver, a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 

Regarding claim 15, Kamiwada teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 3, 304), the program instructions executable by a processing circuit to cause the processing circuit to resolve access information for a gateway in an internet of things (IoT) system (Figs. 8A-8B), the processing circuit is configured to perform: 
receiving (Fig. 7A, S602) from IP reporting code of the gateway (Fig. 2, 120), a unique gateway identifier (“The registration IDs are unique character strings used by the authentication server 300 for identifying different gateway apparatuses. For example, the ID may be generated by the gateway apparatus in accordance with the MAC address or the product serial number of the gateway apparatus,” ¶ [0042]) and gateway IP address mapped to the unique gateway identifier responsive to a change in the gateway IP address (“At each time that the global IP address is changed, or alternatively in a regular manner, the gateway apparatus registers or updates its own current global IP address with the server,” ¶ [0005]; “At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]); 
storing (Fig. 7A, S624), by the gateway resolver, a copy of the unique gateway identifier and the gateway IP address mapped to the unique gateway identifier in a data repository (“At Step 624, the gateway information management section 304 updates the 
receiving (Fig. 8A, S702) a request comprising access information associated with the gateway (“at Step 702, the gateway information management section 304 accepts an access from the remote information processing terminal 400 over the Internet 50, and then receives from the remote terminal 400 the ID and the password of the gateway apparatus 100 as well as the terminal identifier and the terminal ID,” ¶ [0059]); 
parsing the access information to retrieve the unique gateway identifier (“At Step 704, the gateway information management section 304 searches the gateway management information 306 for a gateway ID as a corresponding entry,” ¶ [0059]);
accessing, from the data depository, the gateway IP address for to the unique gateway identifier retrieved from the request (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); 
generating a URL for the gateway based on the gateway IP address (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); and

While Kamiwada does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the search disclosed by Kamiwada. As such, the GW-ID must be parsed from the request.
Kamiwada fails to teach a request to access a management console of an IoT system, the request being sent by an administration device, thereby allowing the administration device to configure one or more settings of the gateway. Judge teaches accessing a management console of an IoT system from an administration device (Judge: “The Web/API server 130 is accessed by an administrator 102 using a device (e.g., 112C) that may on or off the home network 104. The Web/API server 130 provides access to reports and other information, as described below,” ¶ [0035]), thereby allowing the administration device to configure one or more settings of the gateway (Figs. 2-4). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to incorporate administration of an IoT system, as taught by Judge, into Kamiwada, to allow remote administration of the IoT system, thereby facilitating administration the system from anywhere.
Kamiwada-Judge fails to teach requesting a predetermined format for management console URLs generated for the gateway; and generating, by the gateway resolver, a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting, by a resolver (Fig. 1, 130), a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or 

Regarding claims 5, 12 and 19, Kamiwada-Judge-Ruhlen teaches the invention of claims 1, 8 and 15, and further teaches that the predetermined URL format is specific to the gateway, the predetermined URL format determined using the unique gateway identifier of the gateway (Kamiwada: “At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]).

Regarding claims 7 and 14, Kamiwada-Judge-Ruhlen teaches the invention of claims 1 and 8, and further teaches authenticating the administration device in response to receipt of the request (Judge: “an optional user log-in may be used to apply a policy,” ¶ [0033]).

Regarding claim 21, Kamiwada teaches a gateway resolver apparatus comprising: 

a processor configured to: 
receiving (Fig. 7A, S602), from IP reporting code of the gateway (Fig. 2, 120), a unique gateway identifier (“The registration IDs are unique character strings used by the authentication server 300 for identifying different gateway apparatuses. For example, the ID may be generated by the gateway apparatus in accordance with the MAC address or the product serial number of the gateway apparatus,” ¶ [0042]) and gateway IP address mapped to the unique gateway identifier responsive to a change in the gateway IP address (“At each time that the global IP address is changed, or alternatively in a regular manner, the gateway apparatus registers or updates its own current global IP address with the server,” ¶ [0005]; “At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]); 
storing (Fig. 7A, S624) a copy of the unique gateway identifier and the gateway IP address mapped to the unique gateway identifier in a data repository (“At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]; also Fig. 5C);
receive (Fig. 8A, S702) a gateway resolution request comprising a unique gateway identifier (“at Step 702, the gateway information management section 304 accepts an access from the remote information processing terminal 400 over the Internet 50, and then receives from the remote terminal 400 the ID and the password of 
parse the access information to retrieve the unique gateway identifier (“At Step 704, the gateway information management section 304 searches the gateway management information 306 for a gateway ID as a corresponding entry,” ¶ [0059]);
access, from the data depository, the gateway IP address for to the unique gateway identifier retrieved from the request (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); 
generate a URL for the gateway based on the gateway IP address (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); and
send the URL (“At Step 726, the gateway information management section 304 transmits the URI for the Web page of the gateway back to the remote terminal 400,” ¶ [0064]).
While Kamiwada does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the search disclosed by Kamiwada. As such, the GW-ID must be parsed from the request.
204, a user may take a picture of a QR code (or other) on the security management device 110. At 206, the mobile app will connect to the wireless access point/router 114 and configure the security management device 110 to connect to the wireless access point/router 114 (see, FIGS. 9-11). At 208, the security management device 110 connects to the Internet 106 and registers with the with provider infrastructure 120 using the user account and QR code,” ¶ [0036]). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to incorporate administration of an IoT system, as taught by Judge, into Kamiwada, to allow remote administration of the IoT system, thereby facilitating administration the system from anywhere.
Kamiwada-Judge fails to teach requesting, by the gateway resolver, a predetermined format for management console URLs generated for the gateway; and generating a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting, by a resolver (Fig. 1, 130), a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating, by the gateway resolver, a URL in the predetermined format (Fig. 3, 315). It would have been obvious to 

Regarding claim 22, Kamiwada-Judge-Ruhlen teaches the invention of claim 21, and further teaches that generating the URL comprises using a predetermined URL format specific to the gateway associated with the unique gateway identifier (Kamiwada: “At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]; Ruhlen: Fig. 1, 160), the predetermined URL format being stored in the data repository (Ruhlen: Fig. 1, 132).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiwada, in view of Judge, in view of Ruhlen, and further in view of U.S. Pub. No. 2020/0195696 (“Seed”).

Regarding claim 23, Kamiwada teaches a method for resolving access information for a gateway in an internet of things (IoT) system, the method comprising: 
receiving (Fig. 7A, S602), by a gateway resolver and from IP reporting code of the gateway (Fig. 2, 120), a unique gateway identifier (“The registration IDs are unique character strings used by the authentication server 300 for identifying different gateway 
storing (Fig. 7A, S624), by the gateway resolver, a copy of the unique gateway identifier and the gateway IP address mapped to the unique gateway identifier in a data repository (“At Step 624, the gateway information management section 304 updates the IP address in the entry of the gateway apparatus 100 in the gateway management information 306,” ¶ [0054]; also Fig. 5C);
sending (Fig. 8A, S702), by a device, to the gateway resolver via a first URL, a request to resolve a gateway IP address of the gateway (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]), the request comprising the gateway identifier (“at Step 702, the gateway information management section 304 accepts an access from the remote information processing terminal 400 over the Internet 50, and 
accessing, by the gateway resolver and from the data depository, the gateway IP address for to the unique gateway identifier (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); 
generating, by the gateway resolver, a second URL for the gateway based on the gateway IP address, the second URL providing an access location to a the gateway associated with the unique gateway identifier (“At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]); and
receiving, by the device, the second URL from the gateway resolver (“At Step 726, the gateway information management section 304 transmits the URI for the Web page of the gateway back to the remote terminal 400,” ¶ [0064]).
Kamiwada fails to teach a request from a gateway administration device; and adjusting, by the administration device, a setting of the gateway via a management console. Judge teaches a request from a gateway administration device (Judge: “The Web/API server 130 is accessed by an administrator 102 using a device (e.g., 112C) that may on or off the home network 104. The Web/API server 130 provides access to 
Kamiwada-Judge fails to teach retrieving, by the gateway resolver, a predetermined format, based on the gateway from a data repository; and generating, by the gateway resolver, a second URL in the predetermined format. Ruhlen teaches retrieving, by a gateway resolver (Fig. 1, 130), a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10) from a data repository (Fig. 1, 132), and generating, by the gateway resolver, a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a redirector, as taught by Ruhlen, into Kamiwada-Judge, to improve redirect response times by using pattern matching.
Kamiwada-Judge-Ruhlen fails to teach scanning a quick-response code that is affixed on the gateway, the quick-response code comprising a unique identifier and a first URL of the gateway resolver. Seed teaches scanning a quick-response code that is affixed on the gateway, the quick-response code comprising a unique identifier and a first URL of the gateway resolver (“a photo of a sticker, or label, on an IoT device may be used to capture identifying information about the device such as serial number, IMEI, IMSI, MAC ID, QR Code, URL, bar code, etc.,” ¶ [0100]. It would have been obvious to 

Regarding claim 24, Kamiwada-Judge-Ruhlen-Seed teaches the invention of claim 23, and further teaches that generating the second URL comprises using a predetermined URL format specific to the gateway associated with the unique gateway identifier (Kamiwada: “At Step 724, the gateway information management section 304 combines the received one-time password with the login information (such as the global IP address) for the gateway apparatus 100, to thereby generate a URI (e.g., http://210.140.120.128/index.cgi?data= . . . ) for a Web page of the gateway apparatus 100,” ¶ [0064]; Ruhlen: Fig. 1, 160), the predetermined URL format being stored in the data repository (Ruhlen: Fig. 1, 132).

Regarding claim 25, Kamiwada-Judge-Ruhlen-Seed teaches the invention of claim 23, and further teaches: receiving, by the gateway resolver, a periodic identification information from the gateway, the identification information comprising the unique gateway identifier and the IP address of the gateway (Kamiwada: “At each time that the global IP address is changed, or alternatively in a regular manner, the gateway apparatus registers or updates its own current global IP address with the server,” ¶ [0005]; Fig. 7A, S624).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455


/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455